In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

************************
EUGENIA WEBB, AS ADMINSTRATOR *
AND LEGAL REPRESENTATIVE OF   *
THE ESTATE OF EVA M. KINKAID, *                      No. 14-893V
DECEASED,                     *                      Special Master Christian J. Moran
                Petitioner,   *
                              *                      Filed: July 21, 2015
v.                            *
                              *                      Stipulation; influenza (“flu”) vaccine;
SECRETARY OF HEALTH           *                      transverse myelitis (“TM”); death.
AND HUMAN SERVICES,           *
                              *
                Respondent.   *
*************************

Ramon Rodriguez, III, Rawls, McNelis & Mitchell, Richmond, VA, for Petitioner;
Justine Walters, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On July 17, 2015, respondent filed a joint stipulation concerning the petition
for compensation filed by Eugenia Webb, as Administrator and Legal
Representative of the Estate of Eva M. Kinkaid on September 23, 2014.2 The
petition seeks compensation for injuries and death related to Ms. Kinkaid’s receipt
of an influenza (“flu”) vaccine, which is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. §100.3(a), and which Ms. Kinkaid received on November 3,
2011, caused Ms. Kinkaid to suffer from transverse myelitis (“TM”). Petitioner
further alleges that Ms. Kinkaid’s death was the sequela of her alleged vaccine-
related injury. Petitioner represents that there has been no prior award or
settlement of a civil action for damages on behalf of Ms. Kinkaid as a result of her
alleged condition or her death.


       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       2
        Ms. Kinkaid passed away on October 17, 2014. Upon Ms. Kinkaid’s death, Eugenia
Webb was substituted as petitioner, as administrator and legal representative of Ms. Kinkaid’s
estate.
     Respondent denies that the influenza immunization caused Ms. Kindaid’s
TM, any other injury, or her death.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $115,000.00 in the form of a check payable to petitioner,
        Eugenia Webb, as Administrator and Legal Representative of the Estate
        of Eva M. Kinkaid. This amount represents compensation for all
        damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-893V according to this decision
and the attached stipulation.3

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        3
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
Case 1:14-vv-00893-UNJ Document 29 Filed 07/17/15 Page 1 of 5
Case 1:14-vv-00893-UNJ Document 29 Filed 07/17/15 Page 2 of 5
Case 1:14-vv-00893-UNJ Document 29 Filed 07/17/15 Page 3 of 5
Case 1:14-vv-00893-UNJ Document 29 Filed 07/17/15 Page 4 of 5
Case 1:14-vv-00893-UNJ Document 29 Filed 07/17/15 Page 5 of 5